FOR PUBLICATION                 FILED
                UNITED STATES COURT OF APPEALS              OCT 30 2014

                                                         MOLLY C. DWYER, CLERK
                       FOR THE NINTH CIRCUIT              U.S. COURT OF APPEALS




SAM FRANCIS FOUNDATION;                No. 12-56067
ESTATE OF ROBERT GRAHAM;
CHUCK CLOSE; LADDIE JOHN               D.C. No. 2:11-cv-08605-MWF-
DILL,                                  FFM

           Plaintiffs - Appellants,
                                       ORDER
 v.

CHRISTIE’S, INC., a New York
corporation,

           Defendant - Appellee.



SAM FRANCIS FOUNDATION;                No. 12-56068
ESTATE OF ROBERT GRAHAM;
CHUCK CLOSE; LADDIE JOHN               D.C. No. 2:11-cv-08622-MWF-
DILL,                                  PLA

           Plaintiffs - Appellants,

 v.

EBAY, INC., a Delaware corporation,

           Defendant - Appellee.
                                                                                Page 2

 ESTATE OF ROBERT GRAHAM;                         No. 12-56077
 CHUCK CLOSE; LADDIE JOHN
 DILL, individually and on behalf of all          D.C. No. 2:11-cv-08604-MWF-
 others similarly situated,                       FFM

                Plaintiffs - Appellants,

   v.

 SOTHEBY’S, INC., a New York
 corporation,

                Defendant - Appellee.



THOMAS, Circuit Judge:

        Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3.

        Judges Wardlaw and Nguyen did not participate in the deliberations or vote

in this case.